Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 51-93 directed to Group II non-elected without traverse (see Applicant response filed 2/25/21).  Accordingly, claims 51-93 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 14, line 1, “is created” has been changed to insert punctuation, --is created.--.

Claims 1-50 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach or suggest singularly or an obvious combination of a publicly accessible urban beach entertainment complex comprising a large centerpiece lagoon, and a minimum surface area of at least 3,000 m2 to recreate a tropical lifestyle, and wherein the lagoon further includes at least one bathing zone comprising a localized disinfection system, with an increased chemical concentration; at least one water sports zone located with a water depth of at least 1.8 meters at its deepest point; at least one sand beach area and a rest area a water supply system, a water treatment system arranged and configured for treating the complete volume of water within a 24 hours timeframe; and for surfaces larger than about 20,000 m2, the water treatment system is arranged and configured to utilize at least 50% less electricity 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LORI L BAKER/Primary Examiner, Art Unit 3754